 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    AMANDA MABALCON,                                 Case No. 1:21-cv-00631-NONE-EPG

12                        Plaintiff,                   ORDER DIRECTING CLERK OF COURT TO
                                                       CLOSE CASE IN LIGHT OF PLAINTIFF’S
13            v.                                       VOLUNTARY NOTICE OF DISMISSAL
14    PORTFOLIO RECOVERY
      ASSOCIATES, LLC,                                 (ECF NO. 7)
15
                          Defendant.
16

17           Plaintiff Amanda Mabalcon filed a notice of voluntary dismissal with prejudice (ECF No.

18   7), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), as Defendant had not filed an

19   answer or motion for summary judgment. Accordingly, the Clerk of Court is respectfully directed

20   to assign a district judge to this case, for the purposes of closing the case, and then to close the

21   case.

22
     IT IS SO ORDERED.
23

24      Dated:     July 12, 2021                                 /s/
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
